Citation Nr: 0030590	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  98-08 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's wife




REMAND

The veteran had active service from June 1949 to November 
1952 and from August 1953 to April 1971.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  

A March 2000 Board decision found that new and material 
evidence had been submitted to reopen a claim for service 
connection for peripheral neuropathy since a prior RO denial 
in 1994.  The claim was remanded to the RO to adjudicate 
whether the claim, as reopened was well grounded within the 
meaning of the then 38 U.S.C.A. § 5107(a) (West 1991).  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc).  
However, since then the requirement of the submission of a 
well grounded has been changed by statutory amendment.  
Generally see Public Law 106-475.  In addition, Public Law 
106-475 also revised the requirements imposed upon VA with 
respect to assistance given to claimants.  

Lastly, there has been a recent announcement that the VA 
Secretary will in the near future revise the regulations 
pertaining to diseases presumptively associated with exposure 
to herbicides during military service in the Republic of 
Vietnam to include diabetes.  Generally see 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (2000).  

Here, the veteran testified that he served three (3) tours of 
duty in Vietnam and this is corroborated by the DD214 
verifying his military service from September 1970 to April 
1971.  He has testified that he was treated for numbness 
during service which was described as arthritis and that he 
received private medical treatment in the immediate 
postservice years and that peripheral neuropathy was 
diagnosis two year prior to his RO hearing in 1998 (i.e., in 
about 1996).  He has testified that what was described as 
arthritis, for which he was treated during service, has now 
been recharacterized or diagnosed as peripheral neuropathy.  
While this testimony is somewhat vague, the Board also 
observes that the discharge diagnoses from a period of VA 
hospitalization in May 1998 included diabetes mellitus with 
peripheral neuropathy.  

In view of the foregoing, the claim is remanded for the 
following actions:

1.  The RO should apply and comply with the recent 
statutory revisions concerning the lending of 
assistance to claimants, to include contacting the 
appellant and requesting that he provide as much 
information as possible concerning all postservice 
private and VA treatment, evaluation, observation, 
and hospitalization for arthritis, peripheral 
neuropathy, and diabetes.  

If the RO deems it appropriate, the veteran should 
be requested to list this information in 
chronological order and provide as much detailed 
information as possible as to the names, addresses, 
and inclusive dates of treatment.  

The RO should then obtain all VA records so 
specified and, after having the veteran execute and 
return the necessary authorization form(s), all 
private records so specified.  

If obtained those records should be associated with 
the claim file.  

If not obtained, the RO should ensure compliance 
with the new statutory amendments governing the 
assistance to be lent to claimants.  

2.  The RO should schedule the veteran for VA 
neurology examination in order to determine the 
most probable pathology of his claimed peripheral 
neuropathy.  Therefore, the veteran 's claims 
folder should be made available to and 
independently reviewed by this examiner prior to 
examination of the veteran.  X-rays, laboratory 
tests, and/or other diagnostic studies, should be 
performed as deemed appropriate by the examiner.  

The examiner must then correlate examination 
findings and indicate whether it is more likely, 
less likely or as likely as not that any current 
peripheral neuropathy is related to service either 
by way of incurrence or presumptively as due to 
diabetes resulting from exposure to an herbicide.  
A discussion of the salient facts and the medical 
principles involved will be of considerable 
assistance to the Board.  The examination report 
should then be associated with the veteran's claims 
folder.  

3.  The RO should readjudicate the claim on a de 
novo basis, and not simply on the basis of whether 
the claim is well grounded.  This should include 
adjudication under any new regulations governing 
diseases presumptively associated with exposure to 
herbicides during military service in the Republic 
of Vietnam, to include any recent regulatory 
revision adding diabetes to the list of such 
diseases.  

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examinations may 
result in the denial of the claim.  38 C.F.R. § 3.655 (2000).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOHN FUSELL
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 2 -


